Citation Nr: 1502605	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-25 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a compensable rating for a right eye macular retinal pigmentary disruption, mild metamorphosia of central vision, and residuals of central serous retinopathy (right eye disability). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from October 1968 to October 1971 and from September 1976 to August 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the San Diego, California RO.


FINDINGS OF FACT

The Veteran's right eye disability is shown to be manifested by a centrally located scotoma of the right eye and visual field impairment with a remaining visual field of 48 degrees; incapacitating episodes, compensable loss of visual acuity, and abnormalities in eye muscle function are not shown. 


CONCLUSION OF LAW

A 20 percent rating is warranted for the Veteran's service-connected right eye disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.383, 4.20, 4.75, 4.76, 7.76a, 4.77, 4.78, 4.79, Diagnostic Codes (Codes) 6099-6009, 6066, 6080, 6081 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A July 2010 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's pertinent treatment records have been secured.  The RO arranged for a VA examinations in August 2010 and March 2012, with June 2012 addendum.  The Board finds that VA examination reports (and addendum) contain sufficient findings and informed discussion of the pertinent history and features of the right eye disability to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earnings capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

In a claim for increase the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claim for increase was received in July 2010, the period for consideration is from July 2009 until the present.

The Veteran's right eye disability has been rated under 38 C.F.R. § 4.79, Code 6099-6006.  Code 6099 indicates the disability is not listed in the Schedule for Rating Disabilities and it has been rated by analogy under a closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27.  In the present case, the RO rated the claim under Code 6006, for retinopathy or maculopathy.  Code 6006 directs that eye disabilities are to be rated on the basis of either visual impairment or on incapacitating episodes according to a General Rating Formula, whichever results in a higher rating.
	
	Incapacitating Episodes

Under the General Rating Formula based on incapacitating episodes, the following ratings apply: a 10 percent rating is warranted for diabetic retinopathy with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the previous 12 months; a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the previous 12 months; a 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the previous 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.  38 C.F.R. § 4.79, Code 6006.  [A note to Code 6006 defines an incapacitating episode as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.]

During the course of his appeal, the Veteran has undergone two VA eye examinations.  Incapacitating episodes of visual impairment were not then noted or reported.  Notably, the Veteran has not alleged he experienced incapacitating episodes.  Therefore, there is no basis for rating the disability based on incapacitating episodes of visual impairment.  

	Visual Impairment 

Evaluation of visual impairment is to be rated based on the consideration of three factors: (1) impairment of visual acuity (excluding developmental errors of refraction), (2) visual fields, and (3) eye muscle function.  38 C.F.R. § 4.75.  However, examinations of visual fields or muscle function will be conducted only when there is a medical indication of disease or injury that may be associated with visual field defect or impaired muscle function.

		Visual acuity 

Impairment of visual acuity is determined based on the best distant vision obtainable (or impairment of visual fields).  38 C.F.R. § 4.76(a)(b).  A 0 percent rating is assigned when vision is no less than 20/40 in each eye.  38 C.F.R. § 4.79.  If a Veteran (as here) is service-connected for visual impairment in only one eye, subject to the provisions of 38 C.F.R. § 3.383(a), the visual acuity of the nonservice-connected eye will be considered to be 20/40 for purpose of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c).

The Veteran's best right eye corrected vision ranged from 20/20 on August 2010 examination to 20/40 on March 2012 examination.  VA treatment records during the applicable appeal period show 20/20 vision acuity.  As a left eye disability is not-service connected for the left eye, and the veteran is not blind in that eye, his left eye vision acuity is assessed at 20/40.  As a 0 percent rating is warranted where best corrected vision in each eye is 20/40 or better, a compensable rating based on impairment of visual acuity is not warranted. 

		Visual Field Impairment

In rating based on visual field impairment, compensable ratings are provided for loss of temporal half of visual field, loss of nasal half of visual field, loss of inferior half of visual field, loss of superior half of visual field, or concentric contraction of visual field with the remaining field of at most 60 degrees.  38 C.F.R. § 4.79.

As noted above, examinations of visual fields are only conducted only when there is a medical indication for such.  Here, on June 2012 addendum, the examiner noted that the Veteran had contraction of visual fields of both eyes.  

Computation of the visual field is outlined in 38 C.F.R. § 4.76a which explains that the normal visual field extent at 8 principal meridians is (expressed in degrees): temporally: 85, down temporally: 85, down: 65, down nasally: 50, nasally: 60, up nasally: 55, up: 45, up temporally: 55.  The combined sum is 500.  To calculate the visual field, determine the average concentric contraction of the visual field of each eye by measuring the remaining visual field (in degrees) at each of eight principal meridians 45 degrees apart, adding them, and dividing the sum by eight.  Id.  The Goldmann kinetic perimetry or automated perimetry using Humphrey Model 750, Octopus Model 101 (or later versions) should be used for measurements.  38 C.F.R. § 4.77.

The rating criteria provide that when the remaining visual field is 46-60 degrees, a 10 percent rating is to be assigned for unilateral or bilateral impairment; alternatively, each affected eye may be evaluated as 20/50.  When the remaining visual field is 31-45 degrees, a 10 percent rating is assigned for unilateral impairment and a 30 percent rating is assigned for bilateral impairment; or alternatively each affected eye may be evaluated as 20/70.  When the remaining visual field is 16-30 degrees, a 10 percent rating is applied for unilateral impairment and a 50 percent rating is assigned for bilateral impairment; or alternatively each affected eye may be evaluated as 20/100.  38 C.F.R. § 4.79, Code 6080.  

Under 38 C.F.R. § 4.79, Code 6081, a minimum 10 percent rating is assigned when a scotoma affects at least one-quarter of the visual field (quadrantanopsia) or with centrally located scotoma of any size.  

On August 2010 examination, visual field measurements were not taken.  Visual field measurements are not contained in any VA treatment records.  Treatment records note the Veteran's complaint of a blind spot in his right vision.  On March 2012 examination, visual field meridians totaled to 382.  The average remaining field in the right eye was 382/8= 47.75, rounded to 48 [degrees].  A centrally located scotoma was noted on examination and appears on the March 2012 Goldmann chart.  

Here, because the remaining visual field of the right eye was 48 degrees, under Code 6080, it would warrant either a 10 percent rating, or be rated as 20/50 under Code 6066 (for visual acuity).  Under Code 6066, when vision in one eye is 20/50 and vision in the other (nonservice-connected) eye is 20/40, a 10 percent rating is assigned.  Under either analysis, the Veteran's right eye disability warrants a 10 percent rating based on visual field impairment.  

As noted above, the schedular criteria also provide that a centrally located scotoma of any size is assigned a 10 percent rating.  As a centrally located scotoma was noted on March 2012 examination (and the Board has no reason to question that medical finding), the Veteran is entitled to an additional 10 percent rating for the scotoma, resulting in a combined rating of 20 percent.  See 38 C.F.R. § 4.25.  [The Board observes that the scotoma is not reflected in the rating for visual field impairment, and that the combination of the two ratings does not result in pyramiding, and is not prohibited by regulation.]. 



      Muscle Function

There is no allegation of impaired eye muscle function.  On March 2012 examination, diplopia was not found.  See 38 C.F.R. § 4.78(b).  Therefore a rating based on impairment of eye muscle function is not for consideration.  

	Other eye conditions

The Board has considered whether the Veteran would benefit from the application of other diagnostic codes.  On March 2012 examination, it was noted that the Veteran had pinguecula.  38 C.F.R. § 4.79, Code 6037 directs that pinguecula should be evaluated based on disfigurement under 38 C.F.R. § 4.118, Code 7800.  However, on examination it was noted that there was no scarring or disfigurement present.  Therefore, a rating for disfigurement due to pinguecula is not warranted.  

	Extraschedular Considerations

The Board has also considered whether referral of this issue for extraschedular consideration is indicated.  There is no objective evidence, or allegation that the disability picture presented by the Veteran's service-connected right eye disability is exceptional or that schedular criteria are inadequate.  There are no disabling symptoms or impairment shown (or alleged) that are not encompassed by the schedular criteria.  While the Veteran had claimed secondary balance problems, upon being invited by the RO to file a claim of secondary service connection, he has not done so. 

Finally, on March 2012 examination, it was specifically noted that the right eye disability did not impact the Veteran's ability to work.  Hence, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised in the context of the instant claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

A 20 percent combined rating is granted for the Veteran's service-connected right eye disability (under the formulation outlined above), subject to the regulations governing payment of monetary awards.


____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


